Citation Nr: 0021629	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-38 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1981.

In the Board of Veterans' Appeals (Board) decision in 
February 1999, the Board determined that several claims were 
not well grounded, including a claim for service connection 
for residuals of a head injury, to include headaches, hearing 
loss, and tinnitus.  At that time, the Board made a specific 
finding that the veteran had not submitted any competent 
medical evidence, nor was there any such evidence of record, 
that supported the veteran's allegation that he had residuals 
of a head injury of service origins, to include headaches, 
hearing loss, or tinnitus.

The Board further found that the bare opinion of a November 
1995 Department of Veterans Affairs (VA) examiner that the 
veteran's complaints of headaches were "quite likely" the 
result of in-service head trauma in 1979, was not competent 
medical evidence of a nexus of current disability to service 
under LeShore v. Brown, 8 Vet. App. 409 (1995), and that this 
claim was, therefore, also not well grounded.

The appellant thereafter timely appealed the February 26, 
1999 Board determination to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  The Court, in an Order of December 16, 1999, 
vacated the Board's February 1999 decision, and in so doing, 
remanded the case to the Board for action pursuant to a 
December 7, 1999 Joint Motion for Remand.

The Board further notes that a representative of the 
Secretary agreed to the Joint Motion for Remand noted above, 
and that the Joint Motion initially observed that the parties 
to the Joint Motion agreed only to vacating and remanding the 
Board's denial of the veteran's claim for service connection 
for headaches.  The veteran was noted to have agreed that the 
Board correctly decided the remaining matters, and had 
therefore abandoned his appeal with respect to those claims.  
Ford v. Gober, 10 Vet. App. 531, 535-36 (1997); Degmetich v. 
Brown, 8 Vet. App. 208, 209 (1995), aff'd 104 F.3d (Fed.Cir. 
1997).  The parties to the Joint Motion additionally observed 
that service medical records revealed that the veteran ran 
into a tree limb during training exercises, sustaining an 
injury to the right eye in 1979.  Subsequent service 
examinations were noted to lack any complaints of "frequent 
or severe headache," or other residual of the in-service 
training accident involving the veteran's head.  

Most significantly, the Joint Motion indicated that in 
November 1995, VA examiner Dr. B. noted that there was a 
positive history of trauma in 1979, and that the veteran's 
headaches were "quite likely [secondary] to head trauma 
suffered [in] 1979."

In its Basis for Remand, the Joint Motion later noted that in 
denying the claim for service connection for headaches, the 
Board explained that the medical evidence of record "stands 
completely unsupported by any recorded history, findings, or 
rational," and that citing the Court's holding in LeShore v. 
Brown, supra, the Board further noted that nowhere in the 
report of Dr. B. was there a suggestion that the examiner 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through medical expertise.  The parties to the 
Joint Motion observed that in LeShore, the medical opinion 
had been rejected, in part, because the notations were under 
the "heading denoting 's[ubjective]' information," and that 
"nothing in the precise language of the notations suggests 
that the respective examiners had filtered, enhanced, or 
added medico-evidentiary value to the lay history through 
their expertise." 

The parties to the Joint Motion then determined that the 
Board decision implied that LeShore required an examination 
of the record to determine whether putative medical evidence, 
such as the VA examination report of Dr. B., "stands 
completely unsupported by any recorded history, findings or 
rational."  It was agreed by the parties to the Joint Motion 
that the application of LeShore required an examination of 
the record to determine (1) whether the evidence appeared 
under a heading denoting "subjective" or medical history, 
and (2) whether the precise language of the medical opinion 
("headaches [are] quite likely [secondary] to head trauma 
suffered [in] 1979") suggested that the VA examiner utilized 
his medical expertise to filter, enhance, or add medico-
evidentiary value to the history presented by the veteran.  
In other words, the Joint motion found that the Board should 
have analyzed the precise language of the VA physician's 
statement, without consideration of other medical findings 
and recorded history, to determine if that medical 
professional presented an opinion that was based solely on 
history recited by the veteran.

The parties to the Joint Motion determined that the Board's 
factual findings were inadequate, in view of its use of a 
standard not contemplated by LeShore, which the Joint Motion 
found was the case upon which the Board exclusively relied in 
rejecting the VA examiner's opinion.  Since the Joint Motion 
determined that the legal conclusion was predicated on an 
inadequate factual finding, the Joint Motion concluded that 
the Court should vacate and remand the matter to allow the 
Board to readjudicate the claim for service connection for 
headaches.

As will be shown below, while the Board has reconsidered its 
position in this matter pursuant to LeShore v. Brown, supra, 
and determined that the veteran has submitted a well-grounded 
claim for service connection for headaches based on the 
opinion of Dr. B., it has further found that the remand of 
this claim is now warranted for additional evidentiary 
development.  This will be discussed more fully in the Remand 
portion of this decision.  


FINDING OF FACT

A head injury was shown in service and a headache disorder 
has been connected by competent medical evidence to service. 


CONCLUSION OF LAW

The claim for service connection for headaches is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

A review of the service medical records reflects that the 
veteran was examined upon service entrance and that no 
disabling disorders were noted.  When seen in January 1979, 
he reported a right eye injury after running into a tree 
limb.  There was no loss of consciousness.  Physical 
examination revealed a minor abrasion in the corneal area.  
On follow-up treatment the following day, the veteran stated 
that his right eye felt "strange" since the trauma was 
sustained.  He also felt light-headed.  Upon examination in 
September 1979, the veteran completed a report of medical 
history and checked the block to indicate that he did not 
have and had not had a head injury.

Upon separation examination in October 1980, the veteran did 
not give a history of a head injury.

An original claim for service connection was filed in July 
1991.  At this time there was no mention of headaches.  

The veteran submitted another claim for benefits in July 
1995.  The disabilities listed at that time included an eye 
and head injury in January 1979, a claimed concussion in 
April 1979, and a claimed head injury and fractured 
metacarpals in a rappelling accident in April 1980.  In a 
written statement accompanying this claim, the veteran 
indicated that while participating in training maneuvers in 
Alaska in January 1979, he fell and his temple and forehead 
slammed into a tree stump, rendering him unconscious.  In the 
same statement, the veteran also described an incident while 
engaging in rock climbing activities, where he fell some 
distance, and struck the back of his head and other parts of 
his body in the process.

On his July 1995 claim, the veteran reported treatment post 
service from 1989 to 1991 for severe headaches and tension 
from a private medical provider.  The regional office (RO) 
requested those records from R. H., M.D. that disclosed that 
the veteran was seen in February 1991.  A history was noted 
of mood swings and depression starting in November with 
headaches, sleepless nights, and chest tightness.  He 
reportedly had been under quite a bit of pressure, and that 
he had a similar episode in service that lasted a short time 
and went away.  He was provided medications of Prozac, 
lithium carbonate and Eskalith through May 1991.  There were 
no further entries.

VA ophthalmology examination in November 1995 revealed that 
the veteran reported pressure in the back of the eyes and 
that he was getting headaches every two days or so.  It was 
also noted that he was status post trauma to the "left" 
side of the head, and that his past medical history was 
positive for trauma as a result of a foreign body (FB) in 
1979.  The diagnosis was "headaches-quite likely secondary 
to head trauma suffered 1979."  The plan was for the veteran 
to be followed for his headaches by a private medical 
physician.  

In his July 1996 substantive appeal, the veteran reported he 
had a loss of consciousness for a few minutes in the field 
after a January 1979 head injury, but no loss of 
consciousness later.  Since the injury his complaints 
included headaches.

An additional statement received from the veteran in 
September 1996, reflects the veteran's exposure to live 
ammunition and pyrotechnics in April 1979, which allegedly 
resulted in symptoms that included headaches.

Statements dated in October 1996 by the veteran's brothers 
and his mother were added to the file in support of the 
veteran's claims.  The statements reflect that the veteran 
fell during service, injuring his right eye and right temple, 
and that since that time, his complaints included bad 
headaches.

At a personal hearing in October 1996, the veteran reported 
that his head and eye injuries occurred at the same time, and 
that he recalled falling and hitting his right eye and right 
temple on a tree stump (transcript (T.) at pp. 1-2).  He was 
unconscious for a period of time (T. at p. 2).  However, he 
noted that when a physician later asked him if he had been 
unconscious, he replied not at that particular time (T. at p. 
4).  Within days of this injury, the veteran began 
experiencing headaches and tinnitus (T. at p. 4).  He also 
described exposure to grenade and artillery stimulators (T. 
at p. 5). 

The veteran's father reported in a January 1997 statement 
that he recalled that the veteran complained of headaches, 
dizziness, and ringing in the ears during service that was 
the result of exposure to artillery fire.

In a January 1997 statement, a fellow service member from the 
veteran's same unit maintained that he and the veteran 
developed recurring bouts of stinging headaches and general 
head trauma directly due to being subjected to direct blasts 
of artillery and grenade simulators during service.


II.  Analysis

The Board has reconsidered its previous decision with respect 
to the probative value of the opinion of Dr. B. in terms of 
its impact on the veteran's claim for service connection for 
headaches, and has determined that this opinion is at least 
capable of substantiation, and therefore sufficient to make 
this claim well grounded.  More specifically, while the 
examiner does not indicate that he reviewed the claims file 
in conjunction with his examination, and does not integrate 
any findings with his diagnosis of headaches secondary to 
trauma during service, since this opinion is located within 
the diagnosis section of Dr. B.'s report, the Board finds 
that the claim is well grounded under Murphy v. Brown, supra.


ORDER

The claim for service connection for headaches is well 
grounded.


REMAND

While the Board has now determined that the veteran's claim 
for service connection for headaches is well grounded, as was 
noted above, the medical opinion on which this finding was 
primarily based did not reflect that the examiner reviewed 
the claims file in conjunction with his underlying 
examination, and it is therefore unclear whether this opinion 
is based on an accurate statement of the medical history in 
this case.  The Board finds that this is especially 
significant in view of the conflict in the record as to the 
correct medical history.  

The contemporaneous service medical records reveal that the 
veteran reported running into a tree limb and injuring his 
right eye with no loss of consciousness.  There were no 
recorded complaints of headaches.  The subsequent service 
medical records, including the separation examination, 
disclose neither recorded complaints nor statements of 
medical history indicating any disorder manifested by 
headaches.   The veteran actually denied a history of head 
injury at the time of his examination in September 1979.  On 
his original claim for compensation benefits in 1991, the 
veteran made no reference to a disability manifested by 
headaches and did not report any continuity of headache 
symptoms.  The 1991 report from R.H., M.D., shows a recorded 
history of mood swings, depression, headaches, sleepless 
nights and chest tightness since a few months earlier.  The 
history further indicated there had been a similar episode in 
service that lasted a short while and went away. 

The veteran first claimed a headache disability of service 
origins in 1995.  In conjunction with that claim, he has 
provided his own evidentiary assertions of multiple in-
service etiologies for the claimed headache disorder, 
including an incident during maneuvers in Alaska in January 
1979, wherein the veteran fell and allegedly hit his right 
eye and temple on a tree stump, as well as exposure to 
concussive blasts from simulated weapons.  He also has 
offered his lay evidence to attempt to contradict the 
contemporary statement of medical history that the documented 
injury in service did not involve loss of consciousness.  The 
statements of medical history recorded by Dr. B. in November 
1995 referred to trauma to the "left" side of the head and 
a positive history for trauma as a result of FB in 1979, and 
injury to the back of the head occurring during in-service 
mountain climbing activities in May 1980.  There are lay 
affidavits supporting the veteran's accounts of certain 
incidents of concussive or blinding light trauma in service 
as well as complaints of headaches thereafter in service and 
post service.  

The competence of the veteran and other lay parties to 
present evidence on matters susceptible to lay observation is 
not in question.  Clearly, the veteran and other lay parties 
could described incidents during service like falls or blows 
to the head, including artillery and grenade simulators.  
Likewise, the veteran can report headaches and other lay 
parties can report that he complained at the time of 
headaches.  The probative weight these statements can be 
assigned, however, is subject to evaluation.  While there is 
no basis in the record to challenge the good faith of this 
evidence, the question the Board must address as the finder 
of fact is not simply whether the lay evidence represents the 
honest current recollections of distant events, but the 
further and more fundamental question of whether those 
recollections are accurate.  In this case, the contemporary 
service medical records are silent, inconsistent with, or 
actually contradict the later lay recollections.  The silence 
of the veteran at the time of his 1991 claim and, more 
importantly, the history recorded at that time by the 
physician in 1991 likewise is inconsistent with, or 
contradictory to the subsequent lay evidence as to the 
etiology of the headache disability and the continuity of its 
manifestations during and since service.  It is also for 
consideration that the lay evidence supporting the veteran's 
claim represents human recollections of events 15 years or 
more in the past.  

In light of the above discussion, the Board finds that 
further VA examination is warranted in this case to determine 
the medical probability that any current headache disorder is 
related to any of the above etiologies or is otherwise 
related to active service.  Accordingly, to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is remanded to the RO 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain any recent 
pertinent medical records from all 
medical providers who have treated the 
veteran for headaches.  If there are such 
records, said records should be obtained 
and associated with the claims folder.

3.  Following the development noted in 
paragraphs 1 and 2, but not contingent 
upon whether this development results in 
the production of additional evidence, 
the veteran should then be afforded an 
examination by an appropriate physician 
to determine the classification, severity 
and etiology of any headaches.  All 
indicated studies must be conducted, 
including a brain scan if deemed 
necessary.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and a review of the 
evidence in the claims folder, including 
service, private, and VA medical records, 
and any pertinent radiological films, the 
physician should express opinions as to 
the following, bearing in mind the 
further instructions below:  

(a) What is the etiology and diagnosis of 
any disability manifested by headaches 
shown to be present during the veteran's 
periods of active service?

(b) What is the etiology and correct 
diagnosis of any current disability 
manifested by headaches?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current 
disability manifested by headaches any 
injury or incident reported in service?

In responding to these questions, the 
physician may first formulate an opinion 
based upon the examination and review of 
the record, including any statements of 
medical history provided by the appellant 
or any other party.  In the alternative, 
however, the physician should indicate 
what conclusion he or she would reach if 
it were assumed that the correct history 
of the claimed disabilities is reflected 
in the contemporary entries in the 
service medical records and the history 
recorded for treatment purposes in 
February 1991. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationales for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.  If 
there are other factors or aspects of 
this matter the physician believes would 
be significant for the Board to consider 
in addressing the fundamental question of 
whether the claimant now has a disability 
manifested by headaches that is causally 
linked to any incident or event in 
service, he or she is free to address 
them.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
headaches.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



